Citation Nr: 0903207	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-06 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bipolar disorder, to 
include as secondary to service-connected low back/thoracic 
spine disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had military service from December 1986 to 
October 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) (the Tiger Team) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim.  The veteran's claim is currently before the 
Waco, Texas RO.  

The veteran appeared at a Travel Board Hearing in September 
2008 before the undersigned Acting Veterans Law Judge, who 
was designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7101(c) (West 2002).  A 
transcript of the hearing testimony is associated with the 
claim file.

At the outset of the September 2008 hearing, the veteran 
specifically withdrew his appeal for entitlement to service 
connection for hepatitis C.  

The veteran, at his September 2008 hearing, testified that 
his service-connected back problems had aggravated his 
bipolar disorder.  Thus, this issue has been restyled to 
reflect inclusion of consideration of a theory of entitlement 
to secondary service connection.  

Also in the course of the September hearing, the veteran 
seemed to raise an issue concerning entitlement to an 
increased rating for his service-connected low back/thoracic 
spine disorder.  See pages 16 and 17 of hearing transcript 
(transcript).  Accordingly, this matter is referred to the RO 
for appropriate action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The Board initially observes remand is required in this case 
for several reasons.

Regarding VA's duty to assist, it is noteworthy that all but 
a couple of the service medical records from the veteran's 
period of service are not available.  See January 2004 
communication from the National Personnel Records Center 
(NPRC).  Of record is, however, a May 1988 Report of Mental 
Status Evaluation, which essentially found no mental 
problems.  In such a situation there is a heightened duty to 
assist a claimant in developing his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

In September 2008 the veteran testified before the 
undersigned that he was in receipt of Social Security 
Administration (SSA) disability benefits.  Of record is a SSA 
Decision of the Appeals Counsel noting that the veteran was 
determined to be disabled as of November 2002.  A June 2006 
SSA letter shows that the veteran was to be scheduled for a 
medical evaluation to evaluate the veteran's bipolar 
disorder.  Review of the claims folder does not appear to 
include medical records utilized by SSA in its disability 
determination, to include the report of a psychiatric 
examination.  A VA record, date stamped July 2, 2008, notes 
that SSA records "caught up to the file."  

VA's duty to assist includes obtaining records from SSA.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  It 
is clear to the Board that all records from the SSA (in 
particular medical records considered in the adjudication of 
the SSA claim associated with the grant of benefits to the 
veteran) are potentially relevant and should be obtained.  
Id.  There is no indication of an attempt by VA to obtain all 
such records.  Those records may contain information 
pertinent to the veteran's claim, and VA is required to 
obtain them.  38 C.F.R. § 3.159 (2007).  This is particularly 
true as the veteran testified in September 2008 that SSA may 
have in its possession pertinent service records (i.e., 
service medical records).  See page seven of transcript.  


The veteran essentially testified in September 2008 that a VA 
medical professional, who he failed to name, had informed him 
that "loosely connected thoughts" he had in service 
eventually caused him to develop his claimed bipolar 
disorder.  Comprehensive review of the record shows that this 
opinion is not on file.  Therefore, in light of the United 
States Court of Appeals for Veterans Claims (Court) holding 
in Crutcher v. Nicholson, U.S. Vet. App. No. 03-1025 (Jan. 
24, 2006), on remand, a request for such a statement from 
each private physician should be made.  See 38 U.S.C.A. § 
5103A (b) (West 2002 & Supp. 2008).  See also Konchalski v. 
Nicholson, No. 04-1150 (January 27, 2006), where the Court 
noted that that under section 5103A(b), the Secretary's duty 
to assist includes making "reasonable efforts to obtain 
relevant records," so long as the claimant "adequately 
identifies" those records to the Secretary and authorizes 
the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1); 
Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  The Court 
held that where the appellant mentioned that a specifically 
named medical professional would possibly have evidence 
favorable to his claim clearly put the Secretary on notice of 
the likely existence of competent medical evidence that, if 
true, would be relevant to full and fair adjudication of his 
claim.  As such, the Court found that a remand was necessary 
to try to obtain the referenced medical opinion.  Thus, here, 
the veteran need be requested to provide VA with the name and 
location of the VA medical professional who he alleges 
related his bipolar disorder to his military service.  In the 
event he does, this medical professional should be contacted 
so that a medical opinion can be obtained.  

Further, the veteran informed the undersigned in September 
2008 that he was to be afforded VA psychiatric evaluation on 
September 23, 2008, within a week of the date of his 
September 2008 hearing.  See page 12 of transcript.  He also 
added that he had been treated at the Dallas, Texas VA 
medical facility.  See page 13 of transcript.  Hence, medical 
records associated with VA treatment afforded the veteran by 
this VA psychiatric provider must be obtained.  38 U.S.C.A. 
§ 5103.


The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  As no such VA psychiatric disorders examination 
report seems to be of record, on remand, one must be 
conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain VA 
outpatient treatment records associated 
with treatment afforded the veteran for 
his bipolar disorder which have yet to be 
associated with the claim files.  These 
should include, but not be limited to, 
any records of treatment afforded the 
veteran on September 23, 2008, as well as 
all those records from the Dallas, Texas 
medical facility.  If, after making 
reasonable efforts, the records cannot be 
located, specifically document what 
attempts were made to locate the records, 
and indicate in writing that further 
attempts to locate or obtain any 
government records would be futile.  
Then:  (a) notify the veteran of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

2.  Obtain a copy of the SSA decision 
awarding the veteran disability benefits 
and all medical records relied upon to 
make the decision.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the records cannot be 
located, specifically document what 
attempts were made to locate the records, 
and indicate in writing that further 
attempts to locate or obtain any 
government records would be futile.  
Then:  (a) notify the veteran of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

3.  Following the completion of the 
development requested above, to the 
extent possible, arrange for the veteran 
to be afforded a VA mental disorders 
examination to determine the etiology of 
any manifested psychiatric disorder, to 
include bipolar disorder.  The examiner 
should review the entire claims folder, 
examine the appellant, and render medical 
opinions as to whether it is at least as 
likely as not (i.e., is there at least a 
50 percent probability) as to the 
following:

*	Is it at least as likely as not that 
any diagnosed psychiatric disorder, 
to include bipolar disorder, is 
caused or aggravated by his active 
military service?

*	Is it at least as likely as not that 
any diagnosed psychiatric disorder, 
to include bipolar disorder, is 
caused or aggravated by the 
appellant's service-connected low 
back/thoracic spine disorder?

All indicated tests and studies should be 
accomplished.  The examination report 
should contain medical history and 
clinical findings, and a rationale for 
medical conclusions rendered.  If this 
matter cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.


4.  Review the medical examination report 
to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If it is deficient in any 
manner, implement corrective procedures 
at once.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  After undertaking any other 
development deemed appropriate, 
readjudicate the issue on appeal.  If the 
benefit is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for future review.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

